Name: Commission Implementing Decision (EU) 2015/902 of 10 June 2015 on a measure taken by Latvia in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a lawnmower manufactured by GGP Italy SpA (notified under document C(2015) 3799) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  technology and technical regulations;  marketing;  consumption;  Europe;  international trade
 Date Published: 2015-06-12

 12.6.2015 EN Official Journal of the European Union L 147/22 COMMISSION IMPLEMENTING DECISION (EU) 2015/902 of 10 June 2015 on a measure taken by Latvia in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a lawnmower manufactured by GGP Italy SpA (notified under document C(2015) 3799) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Latvia informed the Commission of a measure to prohibit the placing on the market of a lawnmower Stiga Collector 35 EL (C350, 297352654/S13) manufactured by GGP Italy SpA. (2) The lawnmower bore CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure was the non-conformity of the lawnmower with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC, points 1.3.8  Choice of protection against risk arising from moving parts and 1.4.1  General requirements for guards and protective devices, on the grounds that the distance between the rear wall of the machine and the point of the blade tip circle is too short, leading to deficiency in safe operation of the machine. (4) The notification was accompanied by a test report established by the Slovenian Institute of Quality and Metrology. (5) The Commission wrote to the manufacturer inviting him to comment on the measure taken by the Latvian authorities. In reply, the manufacturer informed that the product was voluntarily removed from the Latvian market. (6) The documentation available, the comments expressed and the action taken by the parties concerned demonstrate that the lawnmower Stiga Collector 35 EL (C350, 297352654/S13) fails to satisfy the essential health and safety requirements of Directive 2006/42/EC. It is therefore appropriate to consider the measure taken by Latvia as justified. HAS ADOPTED THIS DECISION: Article 1 The measure taken by Latvia to prohibit the placing on the market of lawnmower Stiga Collector 35 EL (C350, 297352654/S13) manufactured by GGP Italy SpA, via del Lavoro 6, 31033 Castelfranco Veneto, Italy, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.